Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
*213UNPUBLISHED
PER CURIAM:
Timothy Griffin appeals the district court’s order denying relief on Griffin’s motion to vacate an arbitration award. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Griffin v. U-Haul Int’l Inc., No. 3:13-cv-00346-GCM, 2013 WL 5937322 (W.D.N.C. Nov. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.